Teachers' Retirement — Account — Interest A Legislature is not bound by its own acts or the acts of a previous legislature, and any amendments of legislature of a previous Legislature is valid. Where a teacher became a member of the Teachers' Retirement System interest was credited to the individual's account annually, the Legislature could at a later date amend the law to provide that the interest would not be credited to the individual's account annually.  The Attorney General has had under considerations your letter wherein you relate that upon establishment of the teachers' retirement system in 1943, each individual's account was to be credited with interest. . That provision was amended by H.B. 1062, Section 7, 31st Oklahoma Legislature, 2nd Session (1968), codified as 70 O S. 17-7 (1968), to provide that interest earned on the investment be placed in the "Retirement System Benefit Fund." You then ask the following question: "If under the law in effect at the time the teacher became a member of the Teachers' Retirement System, the interest was credited to the individual's account, could the Legislature at a later date change the Law to where the interest would not be credited to the individual's account annually." Volume 82 CJ.S. Statutes, Section 279, states: "When not prohibited by Constitutional provisions, a legislature has power to repeal a statute, however adopted or passed, whether by the legislature itself or by the people in the exercise of the initiative and referendum, . . . ." Volume 82 C.JS. Statutes, Section 243 b.j states: ". . . It is competent for the legislature, at the same session, to alter, modify, or repeal a law by a subsequent act, and a succeeding legislature can amend acts passed by its predecessors without express authority. One legislature cannot bind another as to the mode in which it shall exercise its constitutional power of amendment, or limit or enlarge the general power of a subsequent legislature in the matter of amendments. . . ." We find no constitutional provisions affecting the application of interest on teacher retirement system funds.  It is the opinion of the Attorney General that your question be answered in the affirmative, in that when a teacher became a member of the Teachers' Retirement System, the interest was credited to the individual's account annually, the Legislature could at a later date amend the law to provide that the interest would not be credited to the individual's account annually.  (Duane Lobaugh)